DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahern, Jr. et al. (U.S. Patent No. 5,624,051) in view of Koefelda (U.S. Patent No. 6,308,858), Foos (U.S. Patent No. 5,322,178) and Oakes et al. (U.S. Application Publication No. 2012/0048874).
Regarding claims 1, 4 and 5,  Ahern discloses a storage box (10), comprising: a base (11) with an open interior and a lower portion and a sidewall; a lid (12) attached to the base; a closed configuration (Fig. 2) where the lid is closed against the base and an 
Ahern fails to teach a ruler disposed on the exterior surface of the base and adjacent a lower portion thereof, wherein the ruler is comprised of a plurality of indentations formed on the exterior surface of the base.
Koefelda teaches that it is known the art to manufacture a box with ruler on a base comprising a plurality of indentations (between 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a ruler, as taught by Koefelda, in order to strengthen the box.
Ahern fails to teach a latch mechanism configured to secure the lid and base in the closed configuration, the latch mechanism including a resiliently biased member 
Foos teaches that it is known the art to manufacture a box with a latch mechanism configured to secure a lid and base in a closed configuration, the latch mechanism including a resiliently biased member (60) disposed on the lid and a flat rim (32) disposed on the base, and a hinge (54) which connects at least one wall of the lid to at least one wall of the base.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a hinge and latch mechanism, as taught by Foos, in order to secure the lid in a closed position and to keep the lid and base together.
Ahern fails to teach wherein the lid is hingedly connected at one end to the base.
Oaks teaches that it is known in the art to manufacture lid that is hingedly connect to one end of base (par. 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a hinge, in order to secure the base and lid together during use.
Regarding claims 11-14 and 16-20, Ahern teaches all the claimed limitations as shown above wherein a portion (18) of said retaining wall is configured to extend below a top surface of the stop wall when in the closed configuration, but fails to teach wherein the one or more stacking features includes one or more apertures and one or more retaining walls located on the lid, wherein the one or more apertures on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the one or more retaining walls on a lid of a lower storage box in the plurality of open configuration storage boxes, wherein 
Oakes teaches that it is known in the art to manufacture a box with one or more stacking features including one or more apertures and one or more retaining walls (interior and exterior of 28) located on the lid, wherein the one or more apertures on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the one or more retaining walls on a lid of a lower storage box in the plurality of open configuration storage boxes (Fig. 6). The structure of the stacking features can also be considered ridges and indents and barbs. Wherein said storage boxes with another storage box while said storage box and said other storage box are in the open configuration, said lids connected to said base, said other storage box having the same configuration as said storage box, a majority of said base of said storage box insertable into a cavity of a base of said other storage box when said storage box is stacked in said other storage box, at least a portion of said lid of said storage box is insertable into an inner cavity of a lid of said other storage box when said storage box is stacked in said other storage box (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a stacking feature and nesting structure, as taught by Oakes, in order to secure multiple boxes together.
Regarding claims 15-18, the method claimed is provided by the modified structure of Ahern shown above.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. The modified rejection above teaches a hinged connection as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733